Citation Nr: 1500458	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for a lumbar strain from December 30, 2008?

2.  What evaluation is warranted for a right knee strain from December 30, 2008?

3.  What evaluation is warranted for a right shoulder strain from December 30, 2008?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to February 2001 and from February 2003 to February 2004.  He also served in the reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2012, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This case was remanded for further development in September 2013 and March 2014.  

The Board notes that this case was reviewed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  Since December 30, 2008, lumbar strain has not been manifested by forward thoracolumbar flexion that is less than 31 degrees or by favorable ankylosis of the entire thoracolumbar spine. 

2.  Since December 30, 2008, the appellant's right knee strain has not been manifested by flexion that is limited to 30 degrees or less. 

3.  Since December 30, 2008, the appellant's right shoulder strain has not been manifested by motion limited to the shoulder level, or by either malunion, nonunion or dislocation of the clavicle or scapula.



CONCLUSIONS OF LAW

1.  Since December 30, 2008, the criteria for a rating higher than 20 percent for a lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  Since December 30, 2008, the criteria for a rating higher than 10 percent for a right knee strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260 (2014).

3.  Since December 30, 2008, the criteria for a rating higher than 10 percent for a right shoulder strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2006 VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the September 2014 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder, to include the Virtual VA and VBMS files, contains service treatment records, VA medical records, VA examinations and available private treatment records.  In April 2014, the Veteran asked to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for each of his health care providers so that the RO could obtain treatment information.  As of this date, the Veteran has not responded to the request.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbar Strain

In September 2013, the Board assigned a 20 percent evaluation for a lumbar strain from February 8, 2006 to December 29, 2008.  The Veteran appeals the denial of an initial rating higher than 20 percent for the disorder since December 30, 2008.  His disability is rated under Diagnostic Code 5237.  Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

Based on the evidence, the Board finds no basis for assigning a rating higher than 20 percent for the Veteran's lumbar spine disability since December 30, 2008.  In this regard, the September 2013 VA examination disclosed forward flexion to 90 degrees or greater.  Thoracolumbar motion was not additionally limited following repetitive use and there was no functional loss and/or functional impairment of the spine.  There was also no evidence of spasm or tenderness, and straight leg raising was negative bilaterally.

In light of the range of motion shown above, the criteria for a rating higher than 20 percent are not.  Even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the criteria for a 40 percent rating have been met.  That is there is no evidence showing that forward thoracolumbar flexion was less than 31 degrees, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  

In reaching this conclusion, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports lumbar pain, the Board notes that the current rating contemplates perarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Moreover, there is no evidence showing that pain limits forward thoracolumbar flexion to 31 degrees or less. 
 
Additionally, a higher rating is not warranted based on incapacitating episodes.  In this regard, there is no evidence demonstrating that a physician prescribed bed rest.  Hence, entitlement to a higher rating under the rating formula for an intervertebral disc syndrome based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a.
 
With regard to neurologic abnormalities, the September 2013 VA examination disclosed normal muscle strength, reflexes and sensory findings.  The Veteran did not have radicular pain and/or other signs or symptoms of radiculopathy.  It was also found that he did not have any other neurologic abnormalities or findings related to the spine.  No neurologic manifestations originating from the lumbar spine were identified.  As such, a separate compensable rating is not warranted for neurologic abnormalities. 

Right Knee 

The Veteran appeals the denial of rating higher than 10 percent for right knee strain since December 30, 2008.  The Veteran's right knee strain has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's right knee strain is rated by analogy, using the criteria for tenosynovitis under Diagnostic Code 5024.  Tenosynovitis, in return, is rated based on limitation of motion of the affected part, as degenerative arthritis.

Limitation of extension of the leg is evaluated as follows: extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The September 2013 VA examination disclosed right knee extension to 0 degrees and flexion to 120 degrees without objective evidence of painful motion.  Range of motion was not additionally limited following repetitive use.  There was no limitation of extension or objective evidence of painful motion with extension.  The Veteran did not demonstrate any additional limitation of knee motion following repetitive-use testing and/or functional loss and/or functional impairment of the knee and lower leg.  

The above findings are against a higher rating for the Veteran's right knee disability.  To that end, the evidence is devoid of a showing of the functional equivalent of flexion of the right knee that is limited to 30 degrees or less.  Rather, at most, flexion limited to 120 degrees is shown by the record.  Further, the appellant demonstrated extension to 0 degrees, that is, he showed full extension.  Accordingly, the claim is denied.  In reaching this conclusion, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204 -7.  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports knee pain, the Board notes that the current rating contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  It is shown, however, that the Veteran has retained full extension for the right knee during the time frame addressed above.  Furthermore, the evidence is devoid of a showing of right knee ankylosis (Diagnostic Code 5256), instability (Diagnostic Code 5257), semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258), symptomatic removal of the semilunar cartilage (Diagnostic Code 5259), or impairment of the tibia and fibula (Diagnostic Code 5262).  As such, these diagnostic codes are not applicable.

The Veteran is shown to have right knee scarring.  Physical examination, however, reveals that the scars are neither painful nor unstable, and the total area of all related scars is not greater than 39 square centimeters (6 square inches).  As such, the scars are not of the size and/or severity to warrant a separate compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

Right Shoulder 

The Veteran appeals the denial of a rating higher than 10 percent for right shoulder strain since December 30, 2008.  Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, examination reports reflect the Veteran is right hand dominant.  The RO assigned the initial evaluation under Diagnostic Code 5201-5203 based on a limitation of motion.  

Diagnostic Code 5201 provides that motion limited to the shoulder level warrants a 20 percent disability rating for the major arm, and motion limited to midway between the side and shoulder level warrants a 30 percent rating for the major arm.  A limitation of motion to 25 degrees from the side warrants a 40 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A review of the record discloses that a rating higher than 10 percent is not warranted for right shoulder strain since December 30, 2008.  To that end, the September 2013 VA examination disclosed right shoulder abduction and flexion to 160 degrees with painful motion at 135 degrees.  After repetitive testing, right shoulder flexion was to 155 degrees and abduction to 160 degrees.  Examination of the right shoulder showed no evidence of an acute fracture or dislocation.  

Under Diagnostic Code 5201, for the major extremity, the criterion for a 20 percent rating is limitation of flexion or abduction to 90 degrees, that is, to shoulder level. Based on the evidence of record, flexion is at worse 135 degrees when considering pain and abduction is at worse 135 degrees when considering pain during this period of time.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), flexion and abduction to 135 degrees do not more nearly approximate or equate to a limitation of either flexion or abduction to 90 degrees or shoulder level under Diagnostic Code 5201.  

The Board has considered other diagnostic codes pertaining to the shoulder and arm.  As there is no showing of ankylosis, however, Diagnostic Code 5200 is not for application.  Further, there is no showing of any impairment of the left humerus or disability comparable therewith.  Therefore, Diagnostic Code 5202 is inapplicable.  Furthermore, there is no showing of dislocation of the clavicle or scapula and/or nonunion of the clavicle or scapula with loose movement as to warrant a higher rating under Diagnostic Code 5203.  There are no other relevant diagnostic codes for consideration.  

All Claims 

The Board has considered the lay statements of record that discuss the Veteran's pain and functional limitations from his disabilities.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disabilities to include his reports of pain and functional impairments.  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  The Board assigns greater probative value to the VA examinations than the Veteran's reports of symptomatology.  In this regard, the examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted complete physical examinations.  The medical findings of record are also well reasoned and supported by the historical record.  
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative.  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  
 
Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the scheduler rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 
 
The Veteran reports his disabilities cause difficulties with standing and lifting.  The Board notes, however, that the manifestations of his disabilities to include pain and other functional limitations on appeal are contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for each disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current ratings.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.
 
An inferred claim for a total disability rating based on individual unemployability by reason of service connected disability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The evidence shows the Veteran disabilities may cause some occupational limitations but he remains employable.  The December 2013 VA examiner stated that the Veteran can work but needs assistance and may need to take breaks.  Thus, this record itself does not present an inferred claim for a rating of individual unemployability.  Therefore, on this record, an inferred claim for benefits based on individual unemployability is not for consideration absent a formal application by the Veteran.


ORDER

Entitlement to a rating higher than 20 percent for a lumbar strain since December 30, 2008 is denied. 

Entitlement to a rating higher than 10 percent for a right knee strain since December 30, 2008 is denied. 

Entitlement to a rating higher than 10 percent for a right shoulder strain since December 30, 2008 is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


